Exhibit 10.1

EXECUTION VERSION




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 23rd day of April
2014 (“the Effective Date”), by and between Joseph M. Yorio (“Executive”) and
School Specialty, Inc. (the “Company”).

RECITALS




WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer, and Executive desires to be employed by the Company in such
capacity, on the terms and conditions set forth herein.

WHEREAS, as a result of Executive’s employment with the Company, Executive will
have access to and be entrusted with valuable information about the Company’s
business and customers, including trade secrets and confidential information;
and

WHEREAS, the parties believe it is in their best interests to make provision for
certain aspects of their relationship during and after the period in which
Executive is employed by the Company.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (jointly, the “Parties”), the Parties agree as follows:

ARTICLE I

EMPLOYMENT




1.1

Position and Duties.  Executive shall be employed in the position of President
and Chief Executive Officer of the Company and shall be subject to the authority
of, and shall report to, the Company’s Board of Directors (the “Board”).
 Executive’s duties and responsibilities shall include all those customarily
attendant to the position of President and Chief Executive Officer, and such
other duties and responsibilities as may be assigned from time to time by the
Board.  In addition, Executive shall serve (without additional compensation) as
an officer and/or member of the board of directors of each Affiliate of the
Company (a “Related Company”, and jointly, “Related Companies”) to which he may
be appointed or elected.  An “Affiliate” means an entity which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company, with control measured by the ability to vote a majority of the stock or
other ownership interests in such entity.  Executive shall devote Executive’s
entire business time, attention, energies, and best efforts exclusively to the
business interests of the Company and Related Companies while employed by the
Company; provided, however, that to the extent that the following does not
impair Executive’s ability to perform Executive’s duties pursuant to this
Agreement, Executive, with the Board’s written approval (which approval shall
not be unreasonably withheld), may serve on the board, advisory board or
committee of (i) one for-profit organization and (ii) any non-profit, charitable
or similar organization, in addition to all boards, advisory boards and
committees that Executive serves on as of the first day of Executive’s
employment with the Company and that have been previously disclosed to the





Board, and may handle certain transition duties for his current employer on
Executive’s non-business time.

1.2

Term of Employment.  The Company employs Executive, and Executive accepts
employment by the Company, for the period commencing on the Effective Date  and
ending on April 30, 2016 (the “Initial Employment Term”) which period shall be
automatically extended until April 28, 2018 (the “Extended Employment Term”)
unless either party gives the other party notice of termination no later than
January 1, 2016 (the Initial Employment Term and the Extended Employment Term,
if any, are jointly referred to as the “Employment Term”); provided, however,
that the Employment Term shall be subject to earlier termination as hereinafter
set forth in Article III.  Upon the termination of Executive’s employment for
any reason, he will be deemed to have resigned all of his positions with the
Company and any Related Company as an officer, manager or member of their
respective boards of directors, including the Board.  Although the foregoing
resignations are effective without any further action by Executive, Executive
agrees to execute any documents requested by the Company to document such
actions.

1.3

Board Service.  Effective as of the first day of Executive’s employment with the
Company, Executive will serve as a member of the Board until the earlier of the
next annual meeting of the Company or the termination of his employment with the
Company for any reason.  Thereafter, for so long as he remains the President and
Chief Executive Officer of the Company, he will be nominated to serve as a
member of the Board.  Executive will be an employee director, and as such, he
will not receive any additional compensation for serving as a member of the
Board.

ARTICLE II
COMPENSATION AND OTHER BENEFITS




2.1

Base Salary.  During the Employment Term, the Company shall pay Executive in
substantially equal monthly or more frequent installments, an annual salary of
Six Hundred Thousand Dollars ($600,000) (“Base Salary”), payable in accordance
with the normal payroll practices and schedule of the Company.  Executive’s Base
Salary shall be reviewed annually and may be increased at any time and from time
to time as the Board and/or Compensation Committee of the Board (the
“Compensation Committee”), as applicable, shall deem appropriate in its sole
discretion. The term “Base Salary”, as utilized in this Agreement, shall refer
to Base Salary as may be increased.  Any increase in Base Salary shall not serve
to limit or reduce any other obligation to Executive under this Agreement.  Base
Salary shall not be reduced at any time during the Employment Term, except with
the consent of Executive.  All amounts in this Agreement are stated prior to
deductions for federal and state income and employment tax withholding.

2.2

Incentive Compensation.

(a)

In General.  During the Employment Term, Executive shall participate in annual
incentive bonus plans (the “Bonus Plan”) offered by the Company to its senior
executives from time to time.  Executive will commence participation in the
Bonus Plan for fiscal year 2015, and Executive’s annual target cash bonus
opportunity shall be equal





2




to 100% of his Base Salary (the “Target Opportunity”).  Executive’s Target
Opportunity shall be reviewed annually and may be increased as the Board and/or
Compensation Committee, as applicable, shall deem appropriate in its sole
discretion.  Any increase in Executive’s Target Opportunity shall not serve to
limit or reduce any other obligation to Executive under this Agreement.  The
performance metrics for the Bonus Plan and the extent to which such metrics are
met, as well as any other material terms, including threshold and maximum levels
for annual cash incentive bonuses, shall be determined in the sole discretion of
the Board and/or Compensation Committee, as applicable.  During the Employment
Term, Executive will be eligible for grants of equity compensation awards
offered to the Company’s management employees, in the sole discretion of the
Board and/or Compensation Committee, as applicable.

(b)

Initial Award.  Executive shall receive the long-term incentive award set out in
Exhibit A hereto on April 24, 2014.  Notwithstanding the foregoing, if the
Company’s 2014 Equity Incentive Plan is not approved by the Company’s
stockholders, the Company and Executive will each negotiate in good faith to
substitute another long-term incentive with reasonably comparable potential
economic benefits to Executive.

2.3

Other Benefits.

(a)

In General.  During the Employment Term and subject to any limitation on
participation provided by applicable law: (i) Executive shall be entitled to
participate in all applicable qualified and nonqualified retirement plans,
practices, policies and programs of the Company to the same extent as other
senior executives of the Company, and (ii) Executive and/or Executive’s family,
as the case may be, shall be eligible for all applicable welfare benefit plans,
practices, policies and programs provided by the Company and its Related
Companies, other than severance plans, practices, policies and programs, to the
same extent as other senior executives of the Company.  Nothing herein shall be
deemed to limit the Company’s ability to amend, terminate or otherwise change
any of the referenced plans, practices, policies and programs at any time, and
from time to time.

(b)

Paid Time Off.  During the Employment Term, Executive shall be entitled to 20
days of Paid Time Off per calendar year (pro-rated for partial years), which
shall accrue in accordance with, and be otherwise subject to the provisions of
the Company’s policy, as in effect from time to time. As used herein, “Paid Time
Off” means sick days, personal days and vacation days.  

(c)

Relocation Benefits.  In addition to those benefits provided in the Company’s
relocation policy, Executive shall be entitled to reimbursement to Executive for
(i) all reasonable actual moving expenses and (ii) reasonable commuting expenses
between Mason, Ohio and Appleton, Wisconsin and reasonable temporary living
expenses in Appleton, Wisconsin until such time as Executive relocates his
family to Appleton, Wisconsin; provided, however,  that reimbursement of amounts
under this Section 2.3(c) shall not exceed $75,000.00 in the aggregate (the
“Moving Expenses”).  In addition, the Company will pay to Executive (or the
relevant taxing authorities by means of tax withholding), a gross-up payment
(the “Gross-Up Payment”), such that, after





3




payment of all federal and state income and employment taxes owing by Executive
on the Moving Expenses and the Gross-Up Payment, Executive will retain, on an
after-tax basis, an amount equal to the Moving Expenses.  Executive agrees to
provide the Company with any tax information it reasonably requests for purposes
of determining the amount of the Gross-Up Payment.  Any payment or reimbursement
of any Moving Expenses, and the associated Gross-Up Payment, shall be paid
within 60 days after Executive submits receipts therefor to the Company which
comply with the Company’s reimbursement policy.  Notwithstanding the foregoing,
and for purposes of complying with the requirements of Section 409A of the Code
and the 409A Regulations (as defined below), in no event will such Moving
Expenses and the associated Gross-Up Payment be paid later than the end of the
calendar year next following the calendar year in which the Moving Expenses were
paid and the Gross-Up Payment paid or remitted, and the amount of Moving
Expenses eligible for payment or reimbursement during any calendar year may not
affect the Moving Expenses eligible for payment or reimbursement in any other
calendar year.  Further, Executive may not liquidate or exchange the right to
payment or reimbursement of Moving Expenses for any other benefit.

(d)

Legal Fees.  Executive shall be entitled to reimbursement to Executive of all
reasonable legal fees associated with the negotiation and drafting of this
Agreement, provided that reimbursement of amounts under this Section 2.3(d)
shall not exceed $10,000.00 in the aggregate.  Any reimbursement of such legal
fees shall be paid within 60 days after Executive submits invoices therefor to
the Company which comply with the Company’s reimbursement policy.

2.4

Expense Reimbursement.  The Company shall pay or reimburse Executive for all
reasonable out-of- pocket expenses actually incurred by Executive in the course
of performing Executive’s duties for the Company in accordance with the
Company’s reimbursement policies for senior executives as in effect from time to
time. Executive shall keep accurate records and receipts of such expenditures
and shall submit such accounts and proof thereof as may from time to time be
required in accordance with such expense account or reimbursement policies that
the Company may establish for its senior executives generally.  The Company’s
obligation to pay or reimburse Executive for certain expenses will comply with
the requirements set forth in Section 1.409A-3(i)(1)(iv) of the regulations (the
“409A Regulations”), promulgated under Section 409A of the Code, including the
requirement that the amount of expenses eligible for reimbursement during any
calendar year may not affect the expenses eligible for reimbursement in any
other taxable year.  Further, reimbursement of eligible expenses shall be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred, as required by Section 1.409A-3(i)(1)(iv) of the
409A Regulations.

ARTICLE III
TERMINATION




3.1

Right to Terminate; Automatic Termination.  During the Employment Term,
Executive’s employment may terminate for any of the reasons set out in
paragraphs (a) through (e) hereof.





4







(a)

Termination by Death or Disability.  Executive’s employment and the Company’s
obligations under this Agreement, except as provided in Section 3.2(a), below,
shall terminate automatically, effective immediately and without any notice
being necessary, upon Executive’s death or a determination of Disability of
Executive.  For purposes of this Agreement, “Disability” means the inability of
Executive to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as determined by a physician selected by the Company and
Executive.  If the Company and Executive cannot agree on a physician, each party
shall select a physician and the two physicians shall select a third who shall
make the determination as to whether Executive has a condition that meets the
definition of Disability. Executive shall cooperate with any reasonable efforts
to make such determination.  In the event Executive is unable to select a
physician, such selection shall be made by his spouse, and if she is unable to
select a physician, such selection shall be made by Executive’s legal
representative.  Any such determination shall be conclusive and binding on the
Parties.  Any determination of Disability under this Section 3.1(a) is not
intended to alter any benefits any person and/or beneficiary may be entitled to
receive under any long-term disability insurance policy carried by either the
Company or Executive with respect to Executive, which benefits shall be governed
solely by the terms of any such insurance policy.

(b)

Termination For Cause.  The Company may terminate Executive’s employment and all
of the Company’s obligations under this Agreement, except as provided in Section
3.2(b), below, at any time for Cause (as defined below) by giving written notice
to Executive stating the basis for such termination, effective immediately upon
giving such notice or at such other time thereafter as the Company may
designate. “Cause” shall mean any of the following: (1) Executive has materially
breached this Agreement, any other agreement to which Executive and the Company
are parties, or any Company policy (including the Company’s policy against
unlawful harassment), or has materially breached any other obligation or duty
owed to the Company pursuant to law or the Company’s policies and procedures
manual, including, but not limited to, Executive’s substantial failure or
willful refusal to perform his duties and responsibilities to the Company (other
than as a result of his Death or Disability); (2) Executive has committed an act
of gross negligence, willful misconduct or any violation of law in the
performance of Executive’s duties for the Company; (3) Executive has taken any
action substantially likely to result in material discredit to or material loss
of business, reputation or goodwill of the Company; (4) Executive has failed to
follow resolutions that have been approved by a majority of the Board concerning
the operations or business of the Company; (5) Executive has been convicted of
or plead nolo contendere to a felony or other crime, the circumstances of which
substantially relate to Executive’s employment duties with the Company; provided
however, that upon indictment in any such case, the Executive may at the
Company’s sole discretion, be suspended without pay pending final resolution of
the matter; (6) Executive has misappropriated funds or property of the Company
or engaged in any material act of dishonesty; (7) Executive has attempted to
obtain a personal profit from any transaction in which the Company has an
interest, and which constitutes a corporate opportunity of the Company, or which
is adverse to the interests of the Company, unless the transaction was approved
in writing by the  Board after full





5




disclosure of all details relating to such transaction.  For purposes of this
Section 3.1(b), no act, or failure to act, on Executive’s part will be deemed
“willful” unless done, or omitted to be done, by Executive in bad faith.  

(c)

Termination by Resignation, Non-Extension or Expiration.  Executive’s employment
and the Company’s obligations under this Agreement shall terminate
automatically, except as provided in Section 3.2(b), below, on the earliest of
(i) when Executive voluntarily terminates his employment with the Company other
than with Good Reason (as described in Section 3.1(e), below), with ninety (90)
days’ prior notice, or at such other earlier time as may be mutually agreed
between the Parties following the provision of such notice, (ii) on April 30,
2016 if the Company has given timely notice of termination in accordance with
Section 1.2, above, or (iii) April 28, 2018.

(d)

Termination Without Cause.  The Company may terminate Executive’s employment and
all of the Company’s obligations under this Agreement, except as provided in
Section 3.2(c), below, at any time and for any reason.  Such termination shall
be effective immediately upon the Company providing notice to Executive that he
is terminated without Cause, or such other time thereafter as the Company shall
designate.  If Executive is employed by the Company at the end of the Initial
Employment Term or any Extended Employment Term, and the Company has given
timely notice of termination in accordance with Section 1.2, above, such
non-extension shall not be treated as a termination without Cause under this
Section 3.1(d) and Executive shall not be entitled to any severance of any
nature whatsoever, including, without limitation, Severance Payments (as defined
below).  

(e)

Termination By Executive With Good Reason.  Executive may terminate this
Agreement with Good Reason, at which time Executive’s employment and all of the
Company’s obligations under this Agreement shall terminate, except as provided
in Section 3.2(c). “Good Reason” shall mean the occurrence of any of the
following conditions without Executive’s written consent, provided that
Executive shall provide notice to the Company of the existence of the condition
within 90 days of the initial existence of such condition, the Company shall
have 30 days from the date it receives the notice (the “Cure Period”) within
which to cure such condition, and Executive must terminate his employment within
no more than 30 days after the expiration of the Cure Period if the Company does
not cure the condition within the Cure Period: (A) a reduction in Executive’s
title such that he is no longer President and Chief Executive Officer of the
Company, (B) a material reduction in Executive’s then current level of Base
Salary or Target Opportunity, (C) the assignment to Executive of duties
materially inconsistent with the duties of a chief executive officers of
companies of a similar size and in the same industry as the Company or a
materially adverse alteration in the nature of Executive’s duties and/or
responsibilities, reporting obligations, titles or authority, as set forth in
Section 1.1, (D) a breach by the Company of any material provision of this
Agreement or (E) the relocation of Executive’s office location more than twenty
five (25) miles from Appleton, Wisconsin without Executive’s consent.

3.2

Obligations Upon Termination.





6







(a)

Termination by Death of Disability.  If Executive’s employment is terminated
pursuant to Section 3.1(a), above, Executive or Executive’s estate shall have no
further rights against the Company hereunder, except for the right to receive
(i) any unpaid Base Salary with respect to the period prior to the effective
date of termination of employment, (ii) payment of any accrued but unused Paid
Time-Off, consistent with the Company’s policy related to carryovers of unused
time and applicable law, (iii) all vested benefits to which Executive is
entitled under any benefit plans set forth in Section 2.3(a) hereof in
accordance with the terms of such plans through the date employment terminates,
(iv) reimbursement of expenses to which Executive may be entitled under Sections
2.3(c) and 2.4 hereof (clauses (i) through (iv) collectively, the “Accrued
Obligations”), and (v) provided that Executive, or a representative of his
estate, as the case may be, executes and delivers to the Company an irrevocable
release of all employment-related claims against the Company as further
described in Section 3.2(c)(ii), a pro-rated annual incentive bonus payment
(based on the number of days worked in that fiscal year) for the fiscal year in
which termination occurs based on actual performance-based bonus attainments for
such fiscal year in a lump sum.  Any pro-rated annual incentive bonus to which
Executive is entitled shall be made in accordance with Section 3.2(c)(iii).  The
treatment of Executive’s incentive compensation provided under Section 2.2
hereof shall be governed by the terms of the applicable plans or grant
agreements, except as explicitly provided to the contrary pursuant to this
Agreement.

(b)

Section 3.1(b)-(c) Terminations.  If Executive’s employment is terminated
pursuant to Section 3.1(b) or (c), above, Executive shall have no further rights
against the Company hereunder, except for the right to receive the Accrued
Obligations.  The treatment of Executive’s incentive compensation provided under
Section 2.2 hereof shall be governed by the terms of the applicable plans or
grant agreements, except as explicitly provided to the contrary pursuant to this
Agreement.

(c)

Termination Without Cause or For Good Reason.

(i)

Company Obligations.  If Executive’s employment is terminated pursuant to
Section 3.1(d) or (e), above, Executive shall have no further rights against the
Company hereunder, except for the right to receive (i) the Accrued Obligations
and (ii) Severance Payments, as defined below, but only for so long as Executive
complies with the requirements of Articles IV, V, VI, VII, VIII, IX and X,
below.  For purposes of this Agreement, “Severance Payments” means (A) twelve
(12) months of Base Salary continuation, (B) a pro-rated annual incentive bonus
payment (based on the number of days worked in that fiscal year) for the fiscal
year in which termination of employment occurs based on actual performance-based
bonus attainments for such fiscal year in a lump sum, and (C) to the extent it
does not result in a tax or penalty on the Company, reimbursement for that
portion of the premiums paid by Executive to obtain COBRA continuation health
coverage that equals the Company’s subsidy for health coverage for active
employees with family coverage (“COBRA Continuation Payments”) for twelve (12)
months following the date employment terminates (provided that Executive has not
obtained health coverage from any other source and is not eligible to receive
health coverage from any other employer, in which





7




event Executive shall no longer be entitled to reimbursement), at the times
provided in subsection (iii), below.  The treatment of Executive’s equity
awards, whether granted under Section 2.2(b) hereof or otherwise shall be
governed by the terms of the Company’s applicable plans or grant agreements,
except as explicitly provided to the contrary pursuant to this Agreement.

(ii)

Release Requirement.  Notwithstanding the foregoing, the Company shall not pay
to Executive, and Executive shall not have any right to receive, the Severance
Payments unless, on or before the forty-fifth (45th) day following the date of
termination of employment, (1) Executive has executed and delivered to the
Company a release of all employment-related claims against the Company, its
Affiliates, successor companies, and their past and current directors, officers,
employees and agents, in a form provided to Executive by the Company, and (2)
the statutory rescission period for such release has expired.

(iii)

Timing of Payment of Severance Payments.  Base Salary continuation shall
commence on the first payroll date after the forty-fifth (45th) day following
the date of Executive’s termination of employment, provided that  (1) and (2) of
Section 3.2(c)(ii) have been satisfied by such date, and shall be paid over a
twelve (12) month period in accordance with the normal payroll practices and
schedule of the Company.  Notwithstanding the foregoing, if the forty-five (45)
day period following Executive’s termination ends in a calendar year after the
year in which Executive’s employment terminates, the Severance Payments shall
commence or be made no earlier than the first day of such later calendar year.
 The pro-rated annual incentive bonus payment shall be made at such time as
other participants in the plan receive their payment, or, if later, on the
forty-fifth (45th) day following the date of Executive’s termination of
employment, provided that (1) and (2) of Section 3.2(c)(ii) have been satisfied
by such date.  COBRA Continuation Payments shall be paid on a monthly basis
after Executive has paid the applicable COBRA premium payment, provided that
 (1) and (2) of Section 3.2(c)(ii) have been satisfied by such date, over a
12-month period.  Notwithstanding anything to the contrary contained in this
Agreement, if (1) Employee is a “specified employee” within the meaning of
Section 1.409A-1(i) of the 409A Regulations, and (2) the Severance Payments do
not qualify for exemption from Section 409A under the short-term deferral
exception to deferred compensation of Section 1.409A-1(b)(4) of the 409A
Regulations, the separation pay plan exception to deferred compensation of
 Section 1.409A-1(b)(9) of the 409A Regulations, or any other exception under
the 409A Regulations, that portion of the Severance Payments not exempt from
Section 409A of the Code shall be made in accordance with the terms of this
Agreement, but in no event earlier than the first to occur of (a) the day after
the six-month anniversary of Employee’s termination of employment, or (b)
Employee’s death.  Any payments delayed pursuant to the prior sentence shall be
made in a lump sum, on the first business day after the six-month anniversary of
Employee’s termination of employment along with interest thereon payable at the
short-term applicable federal rate for monthly payments, as determined under
Section 1274(d) of the Code, for the month in which Employee’s employment
terminated.





8







(iv)

Treatment of Severance Payments for Tax and Benefit Purposes.  The Severance
Payments shall be treated as ordinary income and shall be reduced by any
applicable income or employment taxes which are required to be withheld under
applicable law, and all amounts are stated before any such deduction.
Furthermore, the Severance Payments shall not be included as compensation for
purposes of any qualified or nonqualified retirement or welfare benefit plan,
program or policy of the Company.

(d)

Parachute Payments.  Notwithstanding anything contained in this Agreement to the
contrary, the Company, based on the advice of its legal or tax counsel, shall
compute whether there would be any “excess parachute payments” payable to
Executive, within the meaning of Section 280G of the Code, taking into account
the total ‘‘parachute payments,” within the meaning of Section 280G of the Code,
payable to Executive by the Company under this Agreement and any other plan,
agreement or otherwise.  If there would be any excess parachute payments, the
Company, based on the advice of its legal or tax counsel, shall compute the net
after-tax proceeds related to such parachute payments, taking into account the
excise tax imposed by Section 4999 of the Code, as if (i) such parachute
payments were reduced, but not below zero, such that the total parachute
payments payable to Executive would not exceed three (3) times the “base amount”
as defined in Section 280G of the Code, less One Dollar ($1.00), or (ii) the
full amount of such parachute payments were not reduced.  If reducing the amount
of such parachute payments otherwise payable would result in a greater after-tax
amount to Executive, such reduced amount shall be paid to Executive and the
remainder shall be forfeited.  If not reducing such parachute payments otherwise
payable would result in a greater after-tax amount to Executive, then such
parachute payments shall not be reduced.  If such parachute payments are reduced
pursuant to the foregoing, they will be reduced in the following order:  first,
by reducing any cash severance payments, then by reducing any fringe or other
severance benefits, and finally by reducing any payments or benefits otherwise
payable with respect to, or measured by, the Company’s common stock (including
without limitation by eliminating accelerated vesting, in each case starting
with the installment or tranche last eligible to become vested absent the
occurrence of the Change in Control (as defined in the Company’s 2014 Equity
Incentive Plan)).  Notwithstanding the foregoing, to the extent the parties
agree that any of the foregoing amounts are not parachute payments, such amounts
shall not be reduced.  To the extent the parties cannot agree as to whether any
of the payments are in fact parachute payments, the parties will designate, by
mutual agreement, an unrelated third-party with tax expertise to make the
determination.  Notwithstanding any provision of this Section 3.2(d) to the
contrary, no amount shall be subject to reduction pursuant to this Section
3.2(d) to the extent the reduction would result in a violation of any applicable
law.

ARTICLE IV
CONFIDENTIALITY




4.1

Confidentiality Obligations.  Executive will not, during the Employment Term,
directly or indirectly use or disclose any Confidential Information or Trade
Secrets except in the interest and for the benefit of the Company. After the
end, for any reason, of Executive’s employment with the Company, Executive will
not directly or indirectly use or disclose any





9




Trade Secrets.  For a period of twenty-four (24) months following the end, for
any reason, of Executive’s employment with the Company, Executive will not
directly or indirectly use or disclose any Confidential Information.  Executive
further agrees not to use or disclose at any time information received by the
Company from others except in accordance with the Company’s contractual or other
legal obligations; the Company’s Customers are third party beneficiaries of this
obligation.

4.2

Definitions.

(a)

Trade Secret.  The term “Trade Secret” has that meaning set forth under the
Uniform Trade Secrets Act or, if the definition in Wisconsin law varies from
that in the Uniform Trade Secrets Act at the time of such determination,
Wisconsin law.  The term includes, but is not limited to, all computer source
code and/or related data created by or for the Company or a Related Company.

(b)

Confidential Information.  The term “Confidential Information” means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally. Confidential Information includes, but is not limited to: (i)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information and all business records; (ii) information which is marked or
otherwise designated as confidential or proprietary by the Company; and (iii)
information received by the Company from others which the Company has an
obligation to treat as confidential.

(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by Executive prior to Executive’s
employment by the Company; (ii) is or becomes generally available to the public
through no act or omission of Executive; or (iii) is obtained by Executive in
good faith from a third party who discloses such information to Executive on a
non-confidential basis outside the scope of Executive’s employment without
violating any obligation of confidentiality or secrecy relating to the
information disclosed.

(d)

Company.  For all purposes of this Article IV, references to the Company also
refer to all Related Companies.





10







ARTICLE V
NON-COMPETITION




5.1

Restrictions on Competition During Employment.  During the term of Executive’s
employment with the Company, Executive shall not directly or indirectly compete
against the Company, or directly or indirectly divert or attempt to divert any
Customer’s business from the Company anywhere the Company does or is taking
steps to do business.

5.2

Post-Employment Non-Solicitation of Restricted Customers.  For twelve (12)
months following termination of Executive’s employment with the Company for any
reason, Executive agrees not to directly or indirectly solicit or attempt to
solicit any business from any Restricted Customer in any manner which competes
with the services or products offered by the Company in the twelve (12) months
preceding termination of Executive’s employment with the Company, or to directly
or indirectly divert or attempt to divert any Restricted Customer’s business
from the Company.

5.3

Post-Employment Restricted Services Obligation.  For twelve (12) months
following termination of Executive’s employment with the Company, for any
reason, Executive agrees not to provide Restricted Services to any Competitor in
any geographic area in which the Company sold pre-kindergarten through 12th
grade educational products and services during the twelve (12) month period
preceding termination of Executive’s employment. During such twelve (12) month
 period, Executive also will not provide any Competitor with any advice or
counsel concerning the provision of Restricted Services anywhere in such
geographic area.

5.4

Definitions.

(a)

Customer.  The term “Customer” means any individual or entity for whom/which the
Company has provided services or products or made a proposal to perform services
or provide products.

(b)

Restricted Customer.  The term “Restricted Customer” means any individual or
entity (i) for whom/which the Company provided services or products and (ii)
with whom/which Executive had direct contact on behalf of the Company or about
whom/which Executive acquired non-public information in connection with
Executive’s employment by the Company during the twenty-four (24) months
preceding the end, for any reason, of Executive’s employment with the Company;
provided, however, that the term “Restricted Customer” shall not include any
individual or entity who/which, through no direct or indirect act or omission of
Executive, has terminated its business relationship with the Company.

(c)

Restricted Services.  The term “Restricted Services” means services of any kind
or character comparable to those Executive provided to the Company during the
twelve (12) months preceding the termination of Executive’s employment with the
Company relating to pre-kindergarten through 12th grade educational products and
services of the type sold by the Company within any geographic area in which the
Company engaged in the sale of such products or services within the last twelve
(12) month period preceding termination of Executive’s employment.





11







(d)

Competitor.  The term “Competitor” means any business which is engaged in the
sale of pre-kindergarten through 12th grade educational products and services of
the type sold by the Company within any geographic area in which the Company
engaged in the sale of such products or services within the twelve (12) month
period preceding termination of Executive’s employment.

(e)

Company.  For all purposes of this Article V, references to the Company also
refer to all Related Companies.

ARTICLE VI
BUSINESS IDEA RIGHTS




6.1

Assignment.  The Company will own, and Executive hereby assigns to the Company
and agrees to assign to the Company, all rights in all Business Ideas which
Executive originates or develops whether alone or working with others while
Executive is employed by the Company.  All Business Ideas which are or form the
basis for copyrightable works are hereby assigned to the Company and/or shall be
assigned to the Company or shall be considered “works for hire” as that term is
defined by United States Copyright Law.

6.2

Definition of Business Ideas.  The term “Business Ideas” means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets, discoveries, inventions, data, software, developments and copyrightable
works, whether or not patentable or registrable, which Executive originates or
develops, either alone or jointly with others while Executive is employed by the
Company and which are (i) related to any business known to Executive to be
engaged in or contemplated by the Company; (ii) originated or developed during
Executive’s working hours; or (iii) originated or developed in whole or in part
using materials, labor, facilities or equipment furnished by the Company.

6.3

Disclosure.  While employed by the Company, Executive will promptly disclose all
Business Ideas to the Company.

6.4

Execution of Documentation.  Executive, at any time during or after the
Employment Term, will promptly execute all documents which the Company may
reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world.

6.5

Definition of Company.  For all purposes of this Article VI, references to the
Company also refer to all Related Companies.

ARTICLE VII
NON-SOLICITATION OF EMPLOYEES




During the term of Executive’s employment with the Company and for twelve (12)
months thereafter, Executive shall not directly or indirectly encourage any
Company employee to terminate employment with the Company or solicit such an
individual for employment outside the Company in any manner which would end or
diminish that employee’s services to the Company.  For all purposes of this
Article VII, references to the Company also refer to all Related Companies.





12







ARTICLE VIII
EMPLOYEE DISCLOSURES AND ACKNOWLEDGMENTS




8.1

Confidential Information of Others.  Executive warrants and represents to the
Company that Executive is not subject to any employment, consulting or services
agreement, or any restrictive covenants or agreements of any type, which would
conflict or prohibit Executive from fully carrying out Executive’s duties as
described under the terms of this Agreement. Further, Executive warrants and
represents to the Company that Executive has not and will not retain or use, for
the benefit of the Company, any confidential information, records, trade
secrets, or other property of a former employer.

8.2

Scope of Restrictions.  Executive acknowledges that during the course of
Executive’s employment with the Company, Executive will gain knowledge of
Confidential Information and Trade Secrets of the Company and Related Companies.
 Executive acknowledges that the Confidential Information and Trade Secrets of
the Company and Related Companies are necessarily shared with Executive on a
routine basis in the course of performing Executive’s job duties and that the
Company and Related Companies have a legitimate protectable interest in such
Confidential Information and Trade Secrets, and in the goodwill and business
prospects associated therewith.  Executive acknowledges that the Company and
Related Companies sell pre-kindergarten through 12th grade educational products
and services to all states in the United States and in Canada.  Accordingly,
Executive acknowledges that the scope of the restrictions contained in this
Agreement are appropriate, necessary and reasonable for the protection of the
business, goodwill and property rights of the Company and Related Companies, and
that the restrictions imposed will not prevent Executive from earning a living
in the event of, and after, the end, for any reason, of Executive’s employment
with the Company.

8.3

Prospective Employers.  Executive agrees, during the term of any restriction
contained in Articles IV, V, VI, VII, VIII, IX and X of this Agreement, to
disclose this Agreement to any entity which offers employment or engagement to
Executive.  Executive further agrees that, during the term of any restriction
contained in Articles IV, V, VI, VII, VIII, IX and X, the Company may send a
copy of this Agreement to, or otherwise make the provisions hereof known to, any
person or entity with which Executive seeks to establish a business
relationship, including, without limitation, potential employers,
joint-venturers, or persons or entities to whom Executive seeks to provide
consulting services as an independent contractor.

8.4

Third Party Beneficiaries.  All Related Companies are third party beneficiaries
with respect to Executive’s performance of Executive’s duties under this
Agreement and the undertakings and covenants contained in this Agreement, and
the Company and any
Related Company, enjoying the benefits thereof, may enforce this Agreement
directly against Executive.

8.5

Survival.  The Covenants set forth in Articles IV, V, VI, VII, VIII, IX and X of
this Agreement shall survive the termination of this Agreement.

8.6

Injunctive Relief.  Executive acknowledges that the services to be rendered by
Executive hereunder are of a special, unique, and extraordinary character and,
in connection with such services, Executive will have access to Confidential
Information and Trade Secrets that are





13




vital to the Company’s and the Related Companies’ business.  Executive consents
and agrees that, in the event of the breach or a threatened breach by Executive
of any of the provisions of this Agreement, the Company and the Related
Companies would sustain irreparable harm and that damages at law would not be an
adequate remedy for a violation of this Agreement, and, in addition to any other
rights or remedies that the Company and the Related Companies may have under
this Agreement, common or statutory law or otherwise, the Company and Related
Companies shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction enforcing this Agreement
and/or restraining Executive from committing, threatening to commit, or
continuing any violation of this Agreement (in each case without posting a bond
or other security), including, but not limited to, restraining Executive from
disclosing, using for any purpose, selling, transferring, or otherwise disposing
of, in whole or in part, any Confidential Information and/or Trade Secrets.  In
addition, in the event of a breach or violation by Executive of the provisions
of Articles IV, V and VII, the number of months set forth therein that relate to
the term of the provisions shall be automatically extended by the amount of time
between the initial occurrence of the breach or violation and when such breach
or violation has been duly cured.  Nothing contained herein shall be construed
as prohibiting the Company or the Related Companies from pursuing any other
remedies available to it for any breach or threatened breach of any provision of
this Agreement, including, but not limited to, the recovery of damages, costs,
and fees, including the recovery of any prior Severance Payments made to
Executive.

ARTICLE IX
RETURN OF RECORDS




Upon the end, for any reason, of Executive’s employment with the Company, or
upon request by the Company at any time, Executive, within 5 days after the
termination of his employment or earlier upon the Company’s written request,
shall return to the Company all documents, records, equipment (including
computers, laptops, tablet computers, cell phones and other such equipment
(“Electronic Equipment”)) and materials belonging and/or relating to the Company
(except Executive’s own personnel and wage and benefit materials relating solely
to Executive and Executive’s personal Electronic Equipment which is not owned by
the Company), and all copies of all such materials. Upon the end, for any
reason, of Executive’s employment with the Company, or upon request of the
Company at any time, Executive further agrees to destroy such records maintained
by Executive on Executive’s personally-owned Electronic Equipment, which
destruction Company may reasonably confirm.

ARTICLE X
NONDISPARAGEMENT




Executive agrees that Executive will not, at any time (whether during or after
the Employment Term), publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning the
Company and any Related Company and their respective present and former members,
partners, directors, officers, stockholders, employees, agents, attorneys,
successors and assigns, except as required by law, rule or regulation.  The
Company agrees to instruct its executive officers and directors to refrain from
publishing or communicating to any person or entity any Disparaging remarks,
comments or statements concerning Executive during or after the Employment Term,
except as required by





14




law, rule or regulation.  “Disparaging” remarks, comments or statements are
those that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the individual or entity being disparaged.

ARTICLE XI
MISCELLANEOUS




11.1

Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or sent by facsimile,
electronic mail or prepaid overnight courier to the parties at the addresses set
forth below (or such other address as shall be specified by the parties by like
notice pursuant to this Section 11.1):

To the Company:

School Specialty, Inc.

W6316 Design Drive

P.O. Box 1579

Appleton WI 54912-1579

Attention:  Chief Legal Officer

Fax: 1-920-725-0998

Email: jffiv@franzoi.com

With a copy to:

Godfrey & Kahn, S.C.

780 N. Water St.

Milwaukee, WI  53202

Attention:

Dennis F. Connolly

Debra S. Koenig

Fax:  1-414-273-5198

Email:

dconnoll@gklaw.com

dkoenig@gklaw.com





15







And :

Franzoi & Franzoi, S.C.

514 Racine Street

Menasha, WI  54952

Attention:  Joseph F. Franzoi IV

Fax:  1-920-725-0998

Email:  jffiv@franzoi.com




To Executive:

Joseph M. Yorio

6573 Cherry Leaf Court

Mason, OH 45040

Email:  joeyorio@aol.com

With a copy to:

Reed Smith LLP

599 Lexington Avenue

22nd Floor

New York, NY 10022

Attention:  William N. Haddad

Fax:  1-212-521-5450

Email:  whaddad@reedsmith.com

Such notices and communications shall be deemed given upon personal delivery or
receipt at the address, facsimile or email account of the party stated above or
at any other address specified by such party to the other party in writing,
except that if delivery is refused or cannot be made for any reason, then such
notice shall be deemed given on the third day after it is sent.

11.2

Entire Agreement; Amendment; Waiver.  This Agreement (including any documents
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter contemplated hereby.  Any and all previous
agreements and understandings between or among the Parties regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement. This
Agreement shall not be amended or modified except by a written instrument duly
executed by each of the parties hereto. Any extension or waiver by any party of
any provision hereto shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

11.3

Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

11.4

Attorneys’ Fees; Expenses.  Except as provided in Section 2.3(d), above, each
party hereto shall bear and pay all of the respective fees, expenses and
disbursements of their agents, representatives, accountants and counsel incurred
in connection with negotiating this Agreement.  In a dispute between the Parties
concerning the subject matter of this Agreement, including a dispute whether
Executive has breached the terms of Articles IV, V, VI, VII, VIII, IX, or X,
above, the reasonable attorneys’ fees, expenses and costs incurred by the
prevailing party shall be paid by the other party to the prevailing party within
thirty (30) days after conclusion of the litigation including any appeals.





16







11.5

Waiver of Breach.  The waiver by either party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either party.

11.6

Severability.  If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and,
to the extent allowed by law, such invalid or unenforceable provision shall be
construed in a manner so as to give the maximum valid and enforceable effect to
the intent of the Parties expressed therein.

11.7

Governing Law.  This Agreement shall in all respects be construed according to
the laws of the State of Wisconsin, without regard to its conflict of laws
principles.

11.8

Future Cooperation.  Executive agrees that, during his employment and following
the termination of Executive’s employment for any reason, Executive will
cooperate with requests by the Company to assist in the defense or prosecution
of any lawsuits or claims in which the Company, any Related Company or its
officers, directors or employees may be or become involved and in connection
with any internal investigation or administrative, regulatory or judicial
proceeding, in each case which relates to matters occurring while Executive was
employed by the Company, at such times and at such places as shall be mutually
convenient for Executive and the Company, taking into account any employment
commitments which Executive then has.  Executive shall be compensated by the
Company at a rate comparable to that which he earned while an employee of the
Company or that which he is currently earning, whichever is greater; provided,
however, that Executive shall not be paid for such future cooperation during
such time as Executive is receiving Severance Payments pursuant to Section
3.2(c) of this Agreement.

11.9

Compliance with Section 409A of the Code and the 409A Regulations.  This
Agreement, and any ambiguity hereunder, shall be interpreted and administered so
that any payments or benefits are either exempt from or avoid taxation under
Section 409A of the Code, the 409A Regulations and any authority promulgated
thereunder.  Executive acknowledges that the Company has made no representations
as to the treatment of the compensation and benefits provided hereunder and the
Executive has been advised to obtain his own tax advice.  Any term used in this
Agreement which is defined in Code Section 409A or the 409A Regulations shall
have the meaning set forth therein unless otherwise specifically defined herein.
 Any obligations under this Agreement that arise in connection with Executive’s
“termination of employment”, “termination” or other similar references shall
only be triggered if the termination of employment or termination qualifies as a
“separation from service” within the meaning of Section 1.409A-1(h) of the 409A
Regulations.  Notwithstanding any other provision of this Agreement, if at the
time of the termination of Executive’s employment, Executive is a “specified
employee,” as defined in Section 409A or the 409A Regulations, and any payments
upon such termination under this Agreement hereof will result in additional tax
or interest to Executive under Code Section 409A, Executive will not be entitled
to receive such payments until the date which is the earlier of six (6) months
after the termination of Executive’s employment or (ii) Executive’s death.  Each
amount or benefit payable pursuant to this





17




Agreement shall be deemed a separate payment for purposes of Section 409A and
the 409A Regulations.

11.10

Successors.

(a)

This Agreement is personal to Executive and without the prior written consent of
the Company shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives.

(b)

This Agreement shall be assignable by the Company without the written consent of
Executive and shall inure to the benefit of and be binding upon the Company and
its respective successors and assigns.

11.11

Acknowledgement of Representation.  Executive and the Company acknowledge that
they have been represented by counsel of their own choosing and have received a
full and complete explanation of their rights and obligations under this
Agreement and, therefore, in the event of a dispute over the meaning of this
Agreement or any provisions thereof, neither party shall be entitled to any
presumption of correctness in favor of the interpretation advanced by such party
or against the interpretation advanced by the other party.





18










IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

EXECUTIVE:

 

 

 

 

 

/s/ Joseph M. Yorio                                                 

 

Joseph M. Yorio

 

 

 

SCHOOL SPECIALTY, INC.:

 

 

 

 

 

 

 

By:  /s/ James R. Henderson                                  

 

Title:  Chairman of the Board









